Citation Nr: 0529065	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  99-04 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to a compensable initial evaluation for 
residuals of a fracture of the right little finger.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from October 1962 to April 
1963, and from May 1963 to April 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of November 1998, which, in pertinent part, denied service 
connection for hypertension and sinusitis, and granted 
service connection for residuals of a fracture of the right 
little finger, and assigned a noncompensable rating.  A 
September 2000 Board decision denied the appeal.  The veteran 
then appealed to the U.S. Court of Appeals for Veterans 
Claims (Court).  Pursuant to a motion by the Secretary, in a 
July 2001 Order, the Court vacated the September 2000 Board 
decision, and remanded the case to the Board.  After first 
attempting internal development, the Board remanded the case 
in August 2003, after VA regulations authorizing Board 
development of the evidence were invalidated by the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit").  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).    

However, for reasons to be discussed, it is again necessary 
to REMAND this appeal to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The Board finds that additional notification and assistance 
is required to comply with the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  

First, with respect to the issue of service connection for 
hypertension, the elevated blood pressure readings shown in 
service, together with the currently diagnosed hypertension, 
are sufficient to trigger an examination.  Duenas v. 
Principi, 18 Vet. App. 512, 518 (2004)  Thus, the veteran 
must be afforded an examination, to determine if there is a 
nexus between elevated blood pressure readings shown in 
service, and currently shown hypertension, particularly in 
view of elevated blood pressure readings shown after service 
in May 1970 and May 1973.  See 38 C.F.R. § 4.104, Code 7101, 
Note 1 (2004) (For VA evaluation purposes, hypertension means 
that the diastolic blood pressure is predominantly 90 or 
greater).  

As to the issue of service connection for sinusitis, this 
issue was denied as not well-grounded in the September 2000 
Board decision.  Although that decision was subsequently 
vacated in its entirety by the Court in its July 2001 Order, 
the issue has not been included in any subsequent 
development, either by the Board or the RO.  The Board is 
unable to find that the appellant withdrew that issue, and, 
accordingly, the issue remains on appeal.  Since the claim 
was denied as not well-grounded, a threshold standard 
eliminated by the VCAA, he must be provided all notification 
and assistance mandated by the current law.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.   

Finally, concerning the issue of entitlement to a compensable 
rating for residuals of a fracture of the right little 
finger, the rating schedule for evaluating finger 
disabilities changed during the pendency of this appeal, and 
the evidence does not indicate the new criteria have been 
considered.  Either the old or new rating criteria may apply, 
whichever are most favorable to the veteran, although the new 
rating criteria are only applicable since their effective 
date.  VAOPGCPREC 3-2000; 65 Fed. Reg. 33422(2000).  The new 
criteria specifically provide that, for ankylosis, that it 
should also be considered whether an evaluation as amputation 
is warranted and whether an additional evaluation is 
warranted for resulting limitation of motion of other digits 
or interference with overall function of the hand.  38 C.F.R. 
§ 4.71a, Code 5227.  

The veteran has not had a VA examination of his finger 
disability since the initial VA examination in September 
1998.  He states that the condition has continued to worsen.  
There is also evidence of other disability involving the 
hand, and in view of the rating criteria, it must be 
determined whether any other impairment of the hand results 
from his service-connected residuals of a fracture of the 
right little finger.  

Accordingly, the appeal is REMANDED to the RO, via the AMC, 
for the following action:

1.  Undertake all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) for the claim for service connection 
for sinusitis.  See also 38 C.F.R. § 3.159 
(2004).  Notify the veteran of the 
evidence and information necessary to 
substantiate his claim.  Such notice 
should inform him of the respective 
obligations that he and VA bear in the 
production or obtaining that evidence or 
information.  The notice should also 
request that he provide VA with any 
evidence in his possession that pertains 
to the claim.  Undertake any development 
suggested by the veteran's response.

2.  Schedule the veteran for a VA 
cardiovascular examination to determine 
whether current hypertension is 
etiologically related to elevated blood 
pressure readings of 150/100 and 160/110 
shown in service, in February 1965.  
Attention is also drawn to elevated blood 
pressure readings shown after service, in 
May 1970 (140/90) and May 1973 (170/110).  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  It would be 
helpful if the examiner would use the 
following language in his or her opinion, 
as may be appropriate:  "more likely 
than not" (meaning likelihood greater 
than 50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood). 

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided. 

3.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current manifestations and severity of 
his service-connected residuals of a 
fracture of the right little finger.  
Specific findings should be made as to 
the presence or absence of ankylosis, 
and, if present, and the extent of 
functional loss due to pain.  In 
addition, the examiner should determine 
whether (and if so to what extent) there 
is any resulting limitation of motion of 
other digits, or interference with 
overall function of the hand, due to the 
residuals of a fracture of the right 
little finger.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  All 
necessary special studies or tests should 
be accomplished prior to the examination 
report.  
The examiner should provide a complete 
rationale for all conclusions.   

4.  Thereafter, readjudicate the claims 
for service connection for hypertension 
and sinusitis, and for a compensable 
rating for residuals of a fracture of the 
right little finger.  As to the latter, 
consideration must be given to whether 
"staged ratings" are warranted since 
the effective date of service connection 
(i.e., different percentage ratings for 
difference periods of time based on the 
facts found).  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In addition, both the 
new and old criteria must be considered, 
and whichever are most favorable to the 
veteran, must be applied as of the 
effective date, August 26, 2002.  
VAOPGCPREC 3-2000; 65 Fed. Reg. 
33422(2000).  

If any claim is denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

